An unpublishd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
or
NEVADA

m,- m‘m we

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

DANIEL JOSEPH JARVIS, No. 68794
Appellant, .l
 rue
THE STATE OF NEVADA,
Respondent. OCT 2 3 235


 

    

ORDER DISMISSING APPEAL

This is a pro se appeal from an order denying a motion for
reconsideration. Fifth Judicial District Court, Nye County; Robert W.
Lane, Judge.

Because no statute or court rule permits an appeal from an
order denying a motion for reconsideration, we lack jurisdiction. Phelps v.
State, 111 Nev. 1021, 1022—23, 900 P.2d 344, 344-45 (1995); Castillo v.
State, 106 Nev. 349,- 352, 792 P.2d 1133, 1135 (1990). Accordingly, we

ORDER this appeal DISMISSED

!

picket , J.
Pickering

cc: Hon. Robert W. Lane, District Judge
Daniel Joseph Jarvis
Attorney General/Carson City
Nye County District Attorney
Nye County Clerk

'23::